Citation Nr: 1314553	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  09-11 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for kidney and bladder infections, claimed as secondary to the service-connected chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from June 1946 to November 1947. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by which the RO, in pertinent part, denied entitlement to the benefit sought herein.

In connection with this appeal, it is noted that the Veteran requested and was scheduled for a personal hearing before a Veterans Law Judge at the RO in October 2012.  That month, the Veteran's representative advised the RO that the Veteran did not wish to appear for the hearing.  See 38 C.F.R. § 20.704(e) (2012).  Accordingly, the Board will proceed with consideration of the Veteran's claim based on the evidence of record.

In January 2013, the Board remanded this matter to the RO for further development of the evidence, which has been accomplished satisfactorily, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Please note this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is no showing of current chronic or recurrent kidney and/or bladder infections.

CONCLUSION OF LAW

Kidney and bladder infections, claimed as secondary to the service-connected chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain, were not incurred in active service and are not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2008 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also advised of the applicable information mandated by the Court in Dingess.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, and private medical records.  The Veteran was afforded a comprehensive VA medical examination in furtherance of the claim in February 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the February 2013 VA examination provided considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection for kidney and bladder infections, claimed as secondary to the service-connected chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain, has been met.  38 C.F.R. § 3.159(c)(4). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board notes that the disability for which the Veteran is seeking service connection is not a "chronic disease" enumerated in 38 C.F.R. § 3.309(a).  While calculi of the kidney, bladder, or gallbladder as well as cardiovascular-renal disease are "chronic diseases" within the meaning of 38 C.F.R. § 3.309(a), kidney and bladder infections do not fall into that category.  As such, service connection based on continuity of symptomatology is not available under 38 C.F.R. § 3.303(b).  See generally, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background 

The Veteran asserts that he suffers from chronic bladder and kidney infections secondary to the service-connected chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain.  The evidence also reflects that the Veteran was treated for prostate cancer in 2005.

The service treatment records reflect treatment for urethritis, although the condition was not apparent on service separation or on VA examination conducted in April 1948.  Service connection for urethritis was ultimately granted in a December 1951 rating decision.  In September 1957, the RO recharacterized the disability as chronic cystitis with transurethral resection, prostatitis.

Subsequent medical records reveal consistent diagnoses of chronic urethritis.  On VA examination in June 2005, the examiner found, in pertinent part, chronic urethritis, chronic prostatitis, and carcinoma of the prostate gland.

The Board notes that a urinary tract infection (UTI) was treated in or about September 2007.  A September 2007 VA progress note indicated that the UTI had resolved.

The Veteran filed his claim herein in December 2007.  He was afforded a VA examination in April 2008.  The examination report, which is based on a review of the claims file as well as information provided by the Veteran, reflects that the Veteran had no UTIs in the previous 12 months and did not receive treatment for UTIs in the previous 12 months.  The April 2008 VA examiner suggested that there was no evidence of kidney or bladder infection.  He went on to state that the Veteran's current complaints of kidney and bladder infections were due to residuals of prostate cancer treatment and not to the service-connected cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain.

Due to the ambiguity of the April 2008 VA medical opinion indicating that there was no evidence of kidney or bladder infection, while stating that complaints of kidney and bladder infections were due to residuals of prostate cancer treatment as opposed to the service-connected genitourinary disability, and because a UTI was treated in September 2007 (within 12 months of the April 2008 VA examination) the Board sought another medical opinion.

On VA examination in February 2013, the examiner indicated that nephrolithiasis (calculi in the kidneys) was diagnosed in August 2007 and a history of pyelitis without recurrences or residuals that was diagnosed in July 1965.  The examiner indicated that the Veteran did not have a history of recurrent symptomatic UTIs or kidney infections.  In the examination report, the examiner included an extensive medical history dating back to the Veteran's period of service.  Pursuant to a very thorough review of relevant documents in the claims file and examination of the Veteran, the examiner found that the only current disability of the bladder, urethra, or urinary tract was status-post transurethral resection with a history of chronic cystitis, no residual, no current objective evidence.  The examiner indicated that the Veteran did not have a history of recurrent symptomatic bladder or urethral infections.  The examiner asserted that there was no evidence of bladder or kidney infections in many years, and that the last documented UTI was in 2007.  The examiner concluded that the Veteran did not have any chronic bladder and/or kidney infection disabilities that were either the same or distinct from the service-connected chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain or aggravated thereby.

Discussion

As stated, the Veteran asserts that he suffers from chronic bladder and kidney infections secondary to the service-connected chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain.  

The Board recognizes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), genitourinary issues, to include diagnoses and causes, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As such, the Board cannot accept as credible evidence the Veteran's assertions of chronic bladder and kidney infections that are due to the service-connected chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain.  

The Board finds that the April 2008 VA examination report does not constitute probative evidence due to its internal ambiguity.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence); see also Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).  In contrast, the February 2013 VA examination report is both competent and probative of the matter at hand because it is based on a complete medical history, an examination of the Veteran, and is fully substantiated.  Id.; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Prejean, 13 Vet. App. at 448-9 (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

The February 2013 VA examination report establishes that the Veteran has no chronic bladder and/or kidney infection disability that is either the same or distinct from the service-connected chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain.  As well, the Board notes that the last such infection was in 2007, before the Veteran filed the claim herein.  In the absence of a present disability, service connection is precluded.  Brammer, supra.  Here, because the disability claimed by the Veteran does not exist and has not at any time since filing the claim herein in December 2007, service connection must be denied under all potential theories of entitlement.  Id.; 38 C.F.R. §§ 3.303, 3.310; Shedden, supra.  Cf. McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

For the reasons set forth above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for chronic bladder and kidney infections secondary to the service-connected chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for kidney and bladder infections, claimed as secondary to the service-connected chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain, is denied.



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


